Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about January 26, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of jostling and attempted assault in the third degree, and placed him in the custody of the New York State Office of Children and Family Services, in a limited secure facility, for a period of up to 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence. The evidence warranted the conclusion that when appellant’s companion slapped the victim hard on the face, he did so with intent to cause physical injury (see Matter of Marcel F., 233 AD2d 442), and that appellant, who was continuously holding the victim’s arm, intentionally acted in concert with regard to the attempted assault (see Matter of Daunte P., 271 AD2d 362). Appellant also engaged in conduct that met the definition of jostling set forth in Penal Law § 165.25 (1). Concur — Nardelli, J.P., Mazzarelli, Sullivan, Ellerin and Rubin, JJ.